Title: From John Adams to John Jay, 10 September 1787
From: Adams, John
To: Jay, John


          
            Dear Sir
            Grosvenor Square London Septr 10. 1787
          
          Inclosed is a Copy of a Letter from the Portugese Minister, to me of the 7. of September and my Answer of this day the tenth.
          This is So pointed a Proposition, that Congress will undoubtedly Send an Answer either in the affirmative or Negative. The Regard of Sovereigns to one another, renders this indispensable. and I am not able to See how a Complyance with so civil a request can well be avoided. Congress may agree to the Proposition, and her Majesty will appoint her Minister, and whether the American Minister is soon appointed or not, and whether his Appointment is for one year or not, the Forms and Decencies will be preserved. if it were only on Account of the Algerines to watch their Motions and concert Measures against them, I should think it prudent for the United States to have a Minister at Lisbon.
          Colonel Smith will write you, an Account of his Journey and Voyage, and of the termination of his Commission, According to his Wishes and to his Satisfaction. Congress I hope, too, will be Satisified. But if a Regular Minister, had been Sent, upon this Service, and ordered to return as soon as he had accomplished it her Majesty would probably have Sent a Minister to New York without further delay. I ought not to conclude, without observing that these Missions by Deputation, are unknown to Courts and Ministers, and to the Law of Nations. And if a Legal Question Should ever be made concerning them the United States will infallibly be dishonoured by a

formal Decision against them. in Mr Barclays Case, had the decision of the Parliament of Bordeaux, been appealed from to Court it must have been reversed.
          The Character of Ambassadors is Sacred and their Prerogatives very high, both by the Law of Nations and the Ceremonials of all Courts and sovereigns and there is great Reason to fear, that the Citizens of America will have Cause for Severe Repentance, if they make too light of it. Indulgences founded on the Supposition of our Inexperience, or to use a more intelligible Word our Ignorance cannot be expected to continue long. Colonel Smith met with a Condiscention that astonished all the Foreign Ministers, and Mr Barclay with a good Fortune, of which it is very dangerous to try another Experiment.
          With great Regard, I have the honour / to be, dear sir, your most obedient / and most humble servant
          
            John Adams.
          
        